DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  
In claim 3, line 4, “continuous cast slab” should read –initial billet--.
In claim 9, line 1, “chemical compositions” should read –chemical components--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “for a high collapse-resistant SEW petroleum casing”, which renders the claim indefinite. Firstly, the term “high collapse-resistant is a relative term which renders the claim indefinite. The term “high collapse-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Secondly, it is unclear what the acronym “SEW” stands for.
Claim 3 recites the limitations “rough rolling by refined grains” and “rough rolling by the refined grains”, which render the claim indefinite. It is unclear what rough rolling by refined grains means. Are the refined grains somehow used to rough roll? For the purpose of examination, claim 3 is given the broadest reasonable interpretation such that the limitations “rough rolling by refined grains” and “rough rolling by the refined grains” are simply interpreted as –rough rolling--.
Claims 4-14 are dependent on claim 3 and are thus also rejected for the same reasons.
Allowable Subject Matter
Claims 3-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to disclose or fairly suggest the method as claimed. In particular, the closest prior art, Huang et al. (CN 106480375), hereinafter “Huang,” wherein an English machine translation is used and cited herein, teaches a method for manufacturing a hot rolled coil for a collapse resistant casing pipe, comprising the steps of continuous casting a slab, subjecting the slab to hot rolling, which necessarily includes rough rolling, finish rolling,  cooling at a cooling rate of 5-10°C/s, which is presumed to be cooling in air due to the relatively slow cooling rate, and coiling, wherein the coil has a chemical composition comprising, by weight percent, 0.26-0.30% of C, 0.15-0.30% of Si, 1.30-1.60% of Mn, less than or equal to 0.020% of P, less than or equal to 0.008% of S, 0.010-0.030% of Ti, 0.36-0.46% of Cr, and the balance Fe and inevitable elements (see machine translation Abstract and Description pp. 1-4), which satisfy or overlap with the instantly claimed chemical composition ranges. Huang further teaches wherein the coil has yield strength of 379-430 MPa and a tensile strength of 615-640 MPa, and after quenching and tempering has a yield strength of 850-890 MPa and a tensile strength of 946-973 MPa, which overlap with the instantly claimed ranges. 
However, Huang does not teach or fairly suggest the rolling parameters as claimed, namely, subjecting the initial billet to rough rolling for 5-7 passes under a temperature controlled  heating condition to form an intermediate billet and subjecting the intermediate billet to finish rolling for at least 4 passes, wherein a deformation of the initial billet must not be less than 18% in each pass where the initial billet is subjected to the rough rolling, and wherein the intermediate billet subjected to the finish rolling is 3.8-4.2 times ticker than the continuous hot rolled coil, as required by claim 3. Thus, claim 3 is distinct over the teachings of the prior art. Claims 4-14 further limit the subject matter of claim 3 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734